Judgment, Supreme Court, New York County, rendered January 23,1973, convicting defendant upon his plea of guilty of sodomy in the first degree and sentencing him to an indeterminate term of imprisonment not to exceed 10 years, unanimously affirmed. Defendant was charged with *631sodomizing two young boys in an indictment containing eight counts of related crimes arising out of the same incidents. Upon his offer to plead guilty the District Attorney informed the court that a psychiatrist who had examined defendant understood that he had never been in trouble before and he therefore recommended probation on condition that defendant seek aid in an out-patient psychiatric clinic. The defendant admitted the acts and all of the conditions requisite to a plea of guilty. The court accepted the plea. No promise as to sentence was -made. When defendant appeared for sentence the court had a probation report which revealed that defendant had at least three prior arrests, in Pennsylvania, and had since his plea been arrested here charged with similar acts. The court then stated that a sentence of probation was precluded and offered to allow defendant to withdraw his plea. He declined. The court then imposed an indeterminate sentence of up to 10 years. The correctional authorities should he alerted to the necessity of defendant receiving psychiatric treatment. And if this is effective the parole board will be in a position to make a satisfactory disposition. The sentence is therefore neither excessive nor harsh. Concur — McGivem, P. J., Nunez, Lupiano, Steuer and Capozzoli, JJ.